     Case 3:19-cv-01760-GPC-WVG Document 22 Filed 03/31/21 PageID.2641 Page 1 of 27




 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11     MANUELA FARINAS,                                      Case No.: 19-cv-1760-GPC-WVG
12                                          Plaintiff,
                                                             JUDGMENT AND ORDER:
13     v.
                                                             (1) ADOPTING REPORT AND
14     ANDREW SAUL, Commissioner of
                                                             RECOMMENDATION;
       Social Security,
15
                                         Defendant.          (2) DENYING PLAINTIFF’S
16
                                                             MOTION FOR SUMMARY
17                                                           JUDGMENT; AND
18
                                                             (3) GRANTING DEFENDANT’S
19                                                           CROSS-MOTION FOR SUMMARY
                                                             JUDGMENT
20
21                                                           [ECF Nos. 18, 19, 21]
22           Plaintiff filed this action pursuant to 42 U.S.C. § 405(g) of the Social Security Act
23     (“Act”) seeking judicial review of the final administrative decision of the Commissioner
24     of the Social Security Administration (“Commissioner”), in which the decision denied
25     Plaintiff’s application for disability benefits under Title II of the Act (“Title II benefits”).
26     (ECF No. 1.) The parties filed summary judgment motions. (See ECF Nos. 18, 19.) On
27
                                                         1
28                                                                                   19-cv-1760-GPC-WVG
     Case 3:19-cv-01760-GPC-WVG Document 22 Filed 03/31/21 PageID.2642 Page 2 of 27




 1     February 3, 2021, Magistrate Judge William V. Gallo issued a report and
 2     recommendation (“R&R”) recommending that Plaintiff’s motion for summary judgment
 3     be denied and that Defendant’s cross-motion for summary judgment be granted. (ECF
 4     No. 21.) Plaintiff did not file an objection. After considering all related documents, the
 5     Court ADOPTS the R&R. Accordingly, the Court DENIES Plaintiff’s motion for
 6     summary judgment and GRANTS Defendant’s cross-motion for summary judgment.
 7         I.   BACKGROUND
 8              After reviewing the R&R and the Administrative Record, the Court recites the
 9     facts as substantially presented in the R&R,1 (ECF No. 21 at 4–11. 2)
10              A.    Plaintiff’s Medical Condition
11              Plaintiff was born on March 10, 1963. (AR 1784. 3) In or around 2000, Plaintiff
12     worked as a caregiver. (See AR 1785.) Her job duties centered on providing patient
13     care. (Id.) Typical responsibilities included bathing, dressing, cooking for and feeding
14     patients, housekeeping, and cleaning. (Id.) Plaintiff’s position as a caregiver necessarily
15     involved physical activity, namely “sitting, standing, walking, bending, twisting,
16     reaching, pushing, pulling, lifting (100+ pounds), squatting, kneeling, climbing, crawling,
17     overhead-type work, keyboarding, grasping, and torquing [sic].” (Id.)
18              Throughout her years as a caregiver, Plaintiff experienced a series of injuries.
19     Most, but not all of her injuries were job-related. In 2007, Plaintiff was rear-ended in a
20
21     1
        Section II.A, infra, discusses the legal basis allowing the district court to assume the
22     correctness of the magistrate judge’s findings.
23     2
        References to specific page numbers in a document filed in this case correspond to the
       page numbers assigned by the Court’s Electronic Case Filing (“ECF”) system. However,
24
       page numbers in administrative records are annotated as discussed infra note 3.
25     3
         When applicable, the Court cites directly to the page numbers in the Administrative
26     Record (“AR”), ECF Nos. 12–13, in order to avoid any confusion or misinterpretation of
       the Administrative Law Judge’s (“ALJ”) findings on Plaintiff’s disability status.
27
                                                       2
28                                                                                  19-cv-1760-GPC-WVG
     Case 3:19-cv-01760-GPC-WVG Document 22 Filed 03/31/21 PageID.2643 Page 3 of 27




 1     car accident, which resulted in a neck injury. (AR 1791.) After Plaintiff went through
 2     physical therapy, her symptoms fully resolved. (Id.) Since then, Plaintiff’s injuries arose
 3     in the course of her employment. In 2009, Plaintiff reported experiencing pain in both of
 4     her wrists as a result of carrying groceries for her patients. (Id.) In 2010, Plaintiff fell at
 5     work, resulting in lower back pain. (Id.) After seeking and receiving treatment,
 6     Plaintiff’s back issues resolved within two weeks. (Id.)
 7           Most seriously, on or around January 4, 2011, Plaintiff suffered a workplace injury
 8     while attempting to dress an elderly patient who weighed approximately 180 pounds.
 9     (AR 1785.) As a result of her injury, Plaintiff reported “experiencing pain within both of
10     her shoulders, knees and hips as well as within her low back and head.” (Id.) Plaintiff’s
11     injury prompted her to seek treatment from Dr. Kenneth Romero, who had been treating
12     Plaintiff in his capacity as a pain specialist since September 2009. (See AR 1204, 1935.)
13     Plaintiff has not returned to work to any extent since June 15, 2011. (AR 1786.)
14           B.     Dr. Romero’s Treatment of Plaintiff and Medical Examinations
15           Since at least 2011, Dr. Romero treated Plaintiff for numerous physical conditions
16     relating to bilateral arm pain, bilateral leg pain, right shoulder and back pain, and right
17     rotator cuff repair. (See AR 103.) Dr. Romero also treated Plaintiff for her mental
18     conditions, namely depression and generalized anxiety. (See id.) Dr. Romero’s findings
19     were addressed extensively in the Administrative Law Judge’s (“ALJ”) final decision on
20     September 5, 2018. (See AR 26, 29–31.)
21                  1.     Dr. Romero’s Progress Notes
22           Between 2012 and 2016, Dr. Romero reported Plaintiff was responding well to the
23     prescribed medication for pain management and observed that Plaintiff’s condition
24     continued to improve. (See, e.g., AR 759, 801, 1125, 1235, 1261, 1747, 1750.) Further,
25     as to Plaintiff’s lower back and bilateral knee pain stemming from her 2011 workplace
26     injury, Dr. Romero conducted ongoing physical examinations and documented
27
                                                      3
28                                                                                   19-cv-1760-GPC-WVG
     Case 3:19-cv-01760-GPC-WVG Document 22 Filed 03/31/21 PageID.2644 Page 4 of 27




 1     observations such as mild to moderate tenderness, and normal strength and gait. (See,
 2     e.g., AR 584–85, 609–10, 714–15, 720, 730, 736–37, 741–42, 746–47, 1112, 1117, 1127,
 3     1133, 1144.)
 4           Additionally, Dr. Romero assessed the state of Plaintiff’s mental health on an
 5     ongoing basis. Dr. Romero’s progress notes reflected that Plaintiff “has no difficulty
 6     focusing on a subject,” and “no complaints of dizziness or vertigo.” (AR 25–26.) Dr.
 7     Romero’s notes also indicated a normal CT scan of Plaintiff’s head in August 2015, and
 8     discussed her ability to “attend to and follow commands normally and with intact
 9     memory.” (Id.) In 2015, Plaintiff was also “exercising by walking half a mile to one
10     mile three times a week.” (AR 31.) Finally, Dr. Romero’s notes expressed that, despite
11     Plaintiff’s disabling condition, Plaintiff “[took] a number of trips, primarily to Mexico
12     that involve[d] taking the bus which [could] last up to 9 hours,” and “even able to make
13     the international trip to the Philippines where she stayed for 3 months.” (AR 29–30.)
14                    2.    Dr. Romero’s Treating Source Statement
15           On April 28, 2016, Dr. Romero drafted and signed a Treating Source Statement.
16     In it, he concluded that Plaintiff was limited in her ability to work due to lower back and
17     leg pain. Specifically, Dr. Romero found that Plaintiff:
18           (1)      would be off work 25 percent of the time due to trouble concentrating;
19           (2)      would miss more than four days of work per month;
20           (3)      could occasionally lift, but no more than 20 pounds, or else the
21                    lifting/carrying would worsen Plaintiff’s lower back pain;
22           (4)      could sit four hours per day, and stand or walk three hours per day;
23           (5)      required a sit/stand option at work;
24           (6)      could frequently reach in all directions;
25           (7)      could occasionally push and pull with the bilateral upper extremities;
26     ///
27
                                                       4
28                                                                                 19-cv-1760-GPC-WVG
     Case 3:19-cv-01760-GPC-WVG Document 22 Filed 03/31/21 PageID.2645 Page 5 of 27




 1           (8)    could occasionally climb ramps and stairs, but never climb ladders and
 2                  scaffolds;
 3           (9)    could rarely balance, stoop, kneel, or crouch;
 4           (10) could never crawl;
 5           (11) could occasionally operate a motor vehicle;
 6           (12) could occasionally be exposed to extreme temperatures; and
 7           (13) could never be exposed to unprotected heights, pulmonary irritants, and
 8                  vibrations.
 9     (See AR 1204–07.)
10           C.     Statement by Dr. Levine, Examining Physician
11           As part of a worker’s compensation dispute in state court due to the workplace
12     injury that occurred around January 4, 2011, Plaintiff also went through a physical and
13     mental examination with Dr. Sidney Levine. On March 12, 2012, Dr. Levine prepared an
14     Initial Chart Note. In it, Dr. Levine stated Plaintiff “is disabled from carrying out her
15     regular work activities.” (AR 1796).
16           D.     The Initial ALJ Decision and Remand
17           On November 15, 2013, Plaintiff filed an application for Title II benefits, alleging
18     disability commencing June 15, 2011. (See AR 158.) After her application was denied
19     initially and again upon reconsideration, (see AR 186–87), Plaintiff requested an
20     administrative hearing. (See AR 192–98.) On September 19, 2016, the ALJ found that
21     Plaintiff was not disabled within the meaning of Title II. (See AR 158–68.)
22           Plaintiff appealed, and on July 31, 2017, the Appeals Council vacated the ALJ’s
23     decision and remanded Plaintiff’s case to the ALJ for resolution of three specific issues:
24           (1)    “The hearing decision indicates that the claimant has severe mental
25                  impairments, but does not contain rationale for B and C criteria rated using
26                  the special technique described in 20 CFR 404.1520a.”;
27
                                                     5
28                                                                                19-cv-1760-GPC-WVG
     Case 3:19-cv-01760-GPC-WVG Document 22 Filed 03/31/21 PageID.2646 Page 6 of 27




 1             (2)    “The residual functional capacity should address the claimant’s maximum
 2                    ability to perform work related activities such as her ability to perform
 3                    simple, detailed, and complex tasks (Social Security Rule 96-8p).”; and
 4             (3)    “On April 26, 2016, approximately a month prior to the hearing, 736 pages
 5                    [of] medical records document was submitted into the F section of the
 6                    electronic file. The Administrative Law Judge did not enter this evidence
 7                    into the record, consider it, or label it as duplicative.”
 8     (See AR 174–76.)
 9             E.     The Final ALJ Decision
10             On remand, the ALJ convened a hearing on March 29, 2018 regarding Plaintiff’s
11     case. (See AR 21, 42–70.) On September 5, 2018, the ALJ issued his final decision,
12     ultimately concluding that Plaintiff was not disabled within the meaning of Title II of the
13     Act. After first concluding that “[t]he claimant last met the insured status requirements
14     of the Social Security Act on December 31, 2016,” (AR 24,) the ALJ performed a five-
15     step sequential evaluation to determine whether Plaintiff was disabled pursuant to 20
16     C.F.R. § 404.1520(a)(4).4
17             On step one: “The claimant did not engage in substantial gainful activity during the
18     period from her alleged onset date of June 15, 2011 through her date last insured of
19     December 31, 2016 (20 CFR 404.1571 et seq.).” (AR 24.)
20             On step two: “Through the date last insured, the claimant had the following severe
21     impairments: degenerative disc disease of the lumbar spine; status post bilateral shoulder
22     surgeries with residual bilateral shoulder pain; major depressive disorder; and post-
23     traumatic stress disorder (PTSD) (20 CFR 404.1520(c)).” (AR 24.) In so finding, the
24     ALJ cited to the evidentiary record as follows:
25
26
       4
           A discussion on what each step entails may be found infra pages 13–14 of this Order.
27
                                                        6
28                                                                                  19-cv-1760-GPC-WVG
     Case 3:19-cv-01760-GPC-WVG Document 22 Filed 03/31/21 PageID.2647 Page 7 of 27




 1          • “Examinations show normal range of motion of the hips with no neurological
 2             deficits.”;
 3          • “No severe hip impairment is established.”;
 4          • “Neurologist Edward Friedman, M.D., who evaluated the claimant in May 2014
 5             did not find evidence of any neurological disorder and opined that there was no
 6             evidence to warrant further neurological testing. No severe neurological
 7             impairment is established in connection with these complaints.”;
 8          • “MRI scans of the cervical spine in August 2012 and April 2014 were
 9             completely normal. CT scan of the cervical spine in August 2015 was normal.
10             Examinations of the cervical spine have been mostly normal other than some
11             reduced range of motion with tenderness[,] and paraspinal muscle spasms on
12             rare occasions.”;
13          • “MRI scan of the left knee in May 2012 was normal. X-ray of the left knee in
14             November 2012 was negative. MRI of the left knee in September 2012 was
15             only remarkable for chondromalacia of the medical margin of the patella. MRI
16             of the right knee in May 2012 was normal. Examinations of the knees reveal
17             full range of motion of the knees. No severe knee impairment is established by
18             the record.”;
19          • “EMG/NCV [electromyography and nerve conduction velocity] testing in July
20             2012 was normal with no evidence of carpal tunnel syndrome. Further, the
21             claimant has been consistently neurologically intact. This is not a severe
22             impairment.”;
23
            • “MRI scan of the left elbow in September 2012 showed mild distal triceps
24
               tendinopathy.”;
25
            • “Attending physician Romero documented no complaints of dizziness or
26
               vertigo. CT scan of [Plaintiff’s] head in August 2015 was normal. Neurologist
27
                                                  7
28                                                                             19-cv-1760-GPC-WVG
     Case 3:19-cv-01760-GPC-WVG Document 22 Filed 03/31/21 PageID.2648 Page 8 of 27




 1              Edward Friedman, M.D., who evaluated the claimant in May 2014 did not find
 2              evidence of any neurological disorder and opined that there was no evidence to
 3              warrant further neurological testing. No severe neurological impairment is
 4              established in connection with the complaints of vertigo and dizziness.”;
 5           • “There is no evidence of continued alcohol abuse. Therefore, her history of
 6              alcohol abuse, in reported full remission, is not a severe impairment.”; and
 7              finally,
 8           • “There are no records that indicate that the claimant’s asthma had been a
 9              significant problem requiring ongoing or regular treatment. Examinations of
10              her lungs have been normal. Her asthma is not a severe impairment.”
11     (AR 24–25 (internal references to evidentiary exhibits omitted).)
12           On step three: “Through the date last insured, the claimant did not have an
13     impairment or combination of impairments that met or medically equaled the severity of
14     one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
15     404.1520(d), 404.1525 and 404.1526).” In so finding, the ALJ cited to the evidentiary
16     record as follows:
17           • “In understanding, remembering, or applying information, the claimant had a
18              mild limitation. Progress notes from attending physician Romero show that the
19              claimant is able to attend to and follow commands normally and with intact
20              memory. Mental status examinations from PsyCare and Dr. Chavez show that
21              the clamant has been mostly cognitively intact since he began treating the
22              claimant in 2011, except for some visits in which he noted poor memory. This
23              limitation is consistent with the opinion of Dr. Nicholson [a physician who
24              conducted a consultative psychiatric evaluation of Plaintiff].”;
25           • “In interacting with others, the claimant had a mild limitation. This limitation is
26              consistent with the opinion of Dr. Nicholson. The record shows that even with
27
                                                   8
28                                                                                 19-cv-1760-GPC-WVG
     Case 3:19-cv-01760-GPC-WVG Document 22 Filed 03/31/21 PageID.2649 Page 9 of 27




 1              the claimant’s physical and mental impairments, she has a fairly good support
 2              network consisting of her immediate family, relative, and friends.”;
 3           • “With regard to concentrating, persisting, or maintaining pace, the claimant had
 4              a moderate limitation. Progress notes from Dr. Romero show that the claimant
 5              has no difficulty focusing on a subject. Mental status examinations from
 6              PsyCare and Dr. Chavez show that claimant has been mostly cognitively intact
 7              since he began treating claimant in 2011, except for some visits in which he
 8              noted poor concentration. While Dr. Nicholson opined that the claimant has a
 9              mild limitation in this domain, I have given the claimant the benefit of the doubt
10              and found a moderate limitation is indicated when considering the combined
11              effects of her depression, anxiety, and chronic pain.”; and, finally,
12           • “As for adapting or managing oneself, the claimant had experienced a moderate
13              limitation[,] . . . one inpatient psychiatric hospitalization in July 2014.
14              However, mental health treatment records show that the claimant’s symptoms
15              have stabilized with treatment; there is no evidence of suicidal ideation, suicide
16              attempts, panic attacks, agoraphobia or other exacerbations. She has been able
17              to live normally and even take a number of trips, primarily to Mexico that can
18              require up to a 9 hour bus ride . . . . She even had a 3 month stay in the
19              Philippines. Because the claimant’s mental impairments did not cause at least
20              two ‘marked’ limitations or one ‘extreme’ limitation, the ‘paragraph B’ criteria
21              were not satisfied.”
22     (AR 26–27 (internal references to evidentiary exhibits omitted).)
23           On step four, the ALJ first concluded that, “through the date last insured, the
24     claimant had the residual functional capacity to perform light work as defined in 20 CFR
25     404.1567(b) except for occasional bending, stooping, crouching, climbing stairs,
26     kneeling; no crawling or climbing ladders; and due to her depression and anxiety, she is
27
                                                     9
28                                                                                 19-cv-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 22 Filed 03/31/21 PageID.2650 Page 10 of 27




 1   limited to no complex or highly detailed work but can do simple or mildly detailed
 2   work.” (AR 27.) In so finding, the ALJ stated that he “considered all symptoms and the
 3   extent to which these symptoms can reasonably be accepted as consistent with the
 4   objective medical evidence and other evidence, based on the requirements of 20 CFR
 5   404.1529 and SSR [Social Security Ruling] 16-3p.” (AR 27–28.) Of note, the ALJ
 6   commented that Plaintiff’s course of treatment “generally reflected a conservative
 7   approach.” (AR 29.) Even in the context of mental health, “the claimant’s symptoms
 8   have stabilized with conservative mental health treatment.” (Id.)
 9         “The [ALJ] has also considered opinion evidence in accordance with the
10   requirements of 20 CFR 404.1527.” (AR 28.) At the same time, the ALJ decided to give
11   “very little weight” to Dr. Romero’s opinion that was articulated in the Treating Source
12   Statement, supra Section I.B.2. The ALJ decided that Dr. Romero’s opinions in the
13   Treating Source Statement were “not substantiated by objective findings,” but instead
14   “based on the claimant’s subjective account of what she could do.” (AR 30–31.) Since
15   this Treating Source Statement is at the crux of Plaintiff’s challenge, the Court will
16   further discuss the ALJ’s rationale infra Section III.A.1.
17         As another part of step four, the ALJ determined that Plaintiff cannot perform any
18   of her past relevant work. (AR 32.) The ALJ accepted the testimony of the vocational
19   expert on the issue. (Id.)
20         Finally, at step five, based on Plaintiff’s residual functional capacity, age,
21   education, and work experience, the ALJ determined that Plaintiff was not “disabled,” for
22   she can adjust to other work. (See AR 32–33.) Specifically:
23         • “The claimant was born on March 10, 1963 and was 53 years old, which is
24             defined as a younger individual age 18-49, on the date last insured. The
25             claimant subsequently changed age category to closely approaching advanced
26             age (20 CFR 404.1563).”;
27
                                                  10
28                                                                               19-cv-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 22 Filed 03/31/21 PageID.2651 Page 11 of 27




 1          • “The claimant has a marginal education and is able to communicate in English
 2               (20 CFR 404.1564).”;
 3          • “Transferability of job skills is not material to the determination of disability
 4               because using the Medical-Vocational Rules as a framework supports a finding
 5               that the claimant is ‘not disabled,’ whether or not the claimant has transferable
 6               job skills (See SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).”; and
 7          • “Through the date last insured, considering the claimant’s age, education, work
 8               experience, and residual functional capacity, there were jobs that existed in
 9               significant numbers in the national economy that the claimant could have
10               performed (20 CFR 404.1569 and 404.1569a).”
11   (AR 32 (internal reference to evidentiary exhibits omitted).)
12          Based on this five-step analysis, the ALJ decided that “[Plaintiff] was not disabled
13   under sections 216(i) and 223(d) of the Social Security Act through December 31, 2016,
14   the date last insured.” (AR 33.)
15          On July 15, 2019, the Appeals Council denied Plaintiff’s request for further
16   review, noting “the reasons [Plaintiff cited in her appeal] do not provide a basis for
17   changing the Administrative Law Judge’s Decision.” (See AR 1–8.) By so finding, the
18   Appeals Council confirmed the ALJ’s determination of non-disability and denied
19   Plaintiff Title II benefits.
20          F.      The Instant Lawsuit
21          On September 13, 2019, Plaintiff initiated this litigation. (ECF No. 1.) Pursuant to
22   42 U.S.C. § 405(g), Plaintiff seeks judicial review of Defendant’s denial of Title II
23   benefits. (See id.) On October 11, 2019, Plaintiff filed a First Amended Complaint,
24   which serves as the operative complaint in this matter. (ECF No. 6.) On December 20,
25   2019, Magistrate Judge Gallo issued a Scheduling Order on cross-summary judgment
26   motions. (ECF No. 14.) On February 20, 2020, Plaintiff timely filed her summary
27
                                                    11
28                                                                                19-cv-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 22 Filed 03/31/21 PageID.2652 Page 12 of 27




 1   judgment motion. (ECF No. 18.) On April 16, 2020, Defendant timely filed its cross-
 2   summary judgment motion (and opposition to Plaintiff’s summary judgment motion).
 3   (ECF No. 19.) On May 19, 2020, Plaintiff replied to Defendant’s cross-summary
 4   judgment motion. (ECF No. 20.)
 5         On February 3, 2021, Magistrate Judge Gallo issued an R&R recommending
 6   Plaintiff’s motion for summary judgment be denied and Defendant’s cross-motion for
 7   summary judgment be granted. (ECF No. 21.) No objections have been filed by either
 8   party by the February 11, 2021 deadline provided in the R&R.
 9   II.   STANDARD OF REVIEW
10         A.     The Magistrate Judge’s R&R
11         The district court’s duties in connection with an R&R of a magistrate judge are set
12   forth in 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b). The district judge
13   must “make a de novo determination of those portions of the report . . . to which
14   objection is made,” and “may accept, reject, or modify, in whole or in part, the findings
15   or recommendations made by the magistrate.” 28 U.S.C. § 636(b). The district court
16   need not review de novo those portions of an R&R to which neither party objects. See
17   Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir. 2005) (citing United States v. Reyna-
18   Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc)).
19         Specifically regarding the magistrate judge’s findings of fact, when no objections
20   are filed, the Court may assume the correctness of it and decide the motion on the
21   applicable law. Campbell v. United States Dist. Court, 501 F.2d 196, 206 (9th Cir.
22   1974); Johnson v. Nelson, 142 F. Supp. 2d 1215, 1217 (S.D. Cal. 2001). Here, because
23   no objections have been filed, the Court assumes the correctness of the Magistrate
24   Judge’s factual findings and substantially adopts them in full.
25   ///
26
27
                                                  12
28                                                                             19-cv-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 22 Filed 03/31/21 PageID.2653 Page 13 of 27




 1         B.     The Commissioner’s Final Agency Decision
 2         A court “will disturb the denial of benefits only if the decision contains legal error
 3   or is not supported by substantial evidence.” Tommasetti v. Astrue, 533 F.3d 1035, 1038
 4   (9th Cir. 2008) (quotations omitted). “Substantial evidence is such relevant evidence as a
 5   reasonable mind might accept as adequate to support a conclusion.” Id. (quotation
 6   omitted). “[T]he evidence must be more than a mere scintilla but not necessarily a
 7   preponderance.” Connett v. Barnhart, 340 F.3d 871, 873 (9th Cir. 2003) (citation
 8   omitted). The court will uphold the ALJ’s conclusion when the evidence is susceptible to
 9   more than one rational interpretation. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir.
10   2005) (citation omitted). “When evidence reasonably supports either confirming or
11   reversing the ALJ’s decision, we may not substitute our judgment for that of the ALJ.”
12   Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1196 (9th Cir. 2004) (citing
13   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999)).
14         The Court must consider the record as a whole, weighing both the evidence that
15   supports and detracts from the ALJ’s conclusions. Desrosiers v. Secretary of Health &
16   Human Servs., 846 F.2d 573, 576 (9th Cir. 1988) (citation omitted). If the evidence is
17   inconclusive, “questions of credibility and resolution of conflicts in the testimony are
18   functions solely of the Secretary.” Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir.
19   1982) (quoting Waters v. Gardner, 452 F.2d 855, 858 n.7 (9th Cir. 1971)).
20 III.    DISCUSSION
21         For purposes of the Social Security Act, a claimant is disabled if she is unable “to
22   engage in any substantial gainful activity by reason of any medically determinable
23   physical or mental impairment which can be expected to result in death or which has
24   lasted or can be expected to last for a continuous period of not less than 12 months.” 42
25   U.S.C. § 423(d)(1)(A). ALJs determine such “disability” pursuant to a five-step
26   evaluation process under 20 C.F.R. § 404.1520(a)(4), where generally speaking, the ALJ
27
                                                  13
28                                                                              19-cv-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 22 Filed 03/31/21 PageID.2654 Page 14 of 27




 1   considers: (1) the claimant’s work activity, i.e., “substantial gainful activity”; (2) the
 2   severity of claimant’s medical impairments; (3) whether the severe medical impairments
 3   satisfy the listings in 20 C.F.R. Part 404, Subpart P, Appendix 1 and meets the duration
 4   requirement (where if it does, the claimant is deemed disabled and if not, the ALJ moves
 5   on to step four); (4) the claimant’s residual functional capacity (“RFC”) and past relevant
 6   work; and (5) the possibility of adjusting to other work, based on the claimant’s RFC,
 7   age, education, and work experience. The claimant carries the initial burden of proving
 8   disability. See 42 U.S.C. § 423(d)(5). “The burden of proof is on the claimant at steps
 9   one through four, but shifts to the Commissioner at step five.” Bray v. Comm’r of Soc.
10   Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (citation omitted). And concerning the
11   claimant’s possibility of adjusting to other work (step five), the ALJ may call upon a
12   “vocational expert” to testify what jobs the claimant would be able to do given his/her
13   RFC, and the availability of such jobs in the national economy. Garrison v. Colvin, 759
14   F.3d 995, 1011 (9th Cir. 2014) (citation omitted).
15         Here, the ALJ’s five-step analysis concluded that Plaintiff was not disabled. (See
16   AR 21–34.) Plaintiff challenges this on two grounds. First, Plaintiff argues that the ALJ
17   failed to properly accord the medical evidence of her treating physician and examining
18   physician (Dr. Romero and Dr. Levine, respectively). (ECF No. 18-1 at 6–21.) Second,
19   Plaintiff argues that the ALJ’s finding of Plaintiff’s “moderate difficulties” (in terms of
20   mental impairments) is inconsistent with the lack of limitations regarding concentration,
21   persistence, or pace in Plaintiff’s RFC. (Id. at 22–23.)
22         The Magistrate Judge found that the ALJ properly assessed the opinion evidence of
23   Plaintiff’s treating and examining physicians. (See ECF No. 21 at 13–19.) The
24   Magistrate Judge also concluded that the ALJ properly assessed Plaintiff’s RFC. (Id. at
25   19–21.)
26   ///
27
                                                   14
28                                                                                19-cv-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 22 Filed 03/31/21 PageID.2655 Page 15 of 27




 1         The Court agrees with the Magistrate Judge and finds that the ALJ did not err. The
 2   ALJ did not broadly reject Dr. Romero’s opinion; the ALJ’s reservation was specifically
 3   against Dr. Romero’s Treating Source Statement from April 28, 2016. The ALJ took
 4   issue with this document because several conclusions were made without objective
 5   evidentiary support to support the conclusion that Plaintiff cannot conduct light work
 6   with certain limitations. While Plaintiff had severe medical ailments, ultimately they
 7   were controlled. In addition, it was acceptable for the ALJ to not explicitly mention Dr.
 8   Levine’s opinion, since the substantive content of it (i.e., those that were not conclusory
 9   on the issue of disability) was incorporated in other parts of the decision. Finally, the
10   ALJ appropriately determined Plaintiff’s RFC. As to Plaintiff’s protests, case law
11   supports the proposition that a claimant may be able to perform simple or mildly detailed
12   work, despite “moderate limitations” in certain mental capabilities (which was a decision
13   that the ALJ was already making under “the benefit of the doubt,” (AR 26)).
14         A.     The Opinions of Plaintiff’s Physicians
15         Plaintiff argues that the ALJ failed to analyze medical opinion evidence, namely
16   the opinions of Plaintiff’s treating physician Dr. Romero and Plaintiff’s examining
17   physician Dr. Levine. The Court ultimately concludes that the ALJ gave appropriate
18   weight to each opinion, and that the ALJ’s findings (to an extent, in spite of the opinions)
19   were supported by substantial evidence and did not contain legal error.
20         “Regardless of its source, [an ALJ] will evaluate every medical opinion” it
21   receives. 20 C.F.R. § 404.1527(c). Generally, the treating physician’s opinion is
22   afforded the greatest weight. However, its authority is not absolute; “[the treating
23   physician’s opinion] is not binding on an ALJ with respect to the existence of an
24   impairment or the ultimate determination of disability.” Batson v. Comm’r of Soc. Sec.
25   Admin., 359 F.3d 1190, 1194–95 (9th Cir. 2004) (quoting Tonapetyan v. Halter, 242 F.3d
26   1144, 1149 (9th Cir. 2001)). Specifically, “an ALJ may discredit treating physicians’
27
                                                  15
28                                                                              19-cv-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 22 Filed 03/31/21 PageID.2656 Page 16 of 27




 1   opinions that are conclusory, brief, and unsupported by the record as a whole, or by
 2   objective medical findings.” Id. at 1195 (internal citations omitted).
 3         Further, “conflict between treatment notes and a treating provider’s opinions may
 4   constitute an adequate reason to discredit the opinions of a treating physician or another
 5   treating provider.” Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014) (citations
 6   omitted); cf. Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (requiring “clear and
 7   convincing reasons that are supported by substantial evidence” if the ALJ is rejecting the
 8   “uncontradicted opinion” of the treating physician). Indeed, deference to the treating
 9   physician’s opinion is only given if the opinion is “not inconsistent with the other
10   substantial evidence in [the claimant’s] case record.” See 20 C.F.R. § 404.1527(c)(2).
11   And if the treating physician’s opinion is not given controlling weight, the following
12   factors determine the appropriate weight: (1) length of the treatment relationship and the
13   frequency of the examinations, (2) nature and extent of the treatment relationship, (3)
14   supportability, (4) consistency, (5), specialization, and (6) other factors the claimant
15   presents. See id. § 404.1527(c).
16                1.     Dr. Romero’s Opinion
17                       a.    Nature of the Dispute
18         Primarily at issue in this case is Plaintiff’s assertion that the ALJ did not accord the
19   appropriate weight to Dr. Romero, who is the treating physician for Plaintiff. But the
20   Court first clarifies this assertion’s scope. The ALJ’s decision is actually replete with Dr.
21   Romero’s observations. For example, when determining severe medical impairments
22   under step two of the disability analysis, the ALJ refers to a variety of Dr. Romero’s
23   progress notes. (See AR 24–25.) This is true for step three as well, where progress notes
24   from Dr. Romero show “that the claimant is able to attend to and follow commands
25   normally and with intact memory,” “that the claimant has no difficulty focusing on a
26   subject,” etc. (AR 26.) Further, in analyzing step four: “Repeat physical examinations
27
                                                   16
28                                                                               19-cv-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 22 Filed 03/31/21 PageID.2657 Page 17 of 27




 1   by treating sources, including Dr. Romero, do not substantiate the claimant’s allegations
 2   of pain and limitation . . . .” (AR 29.) Indeed, “physician Romero noted that the claimant
 3   is ‘stable’ regarding her pain as it is well managed.” (Id.)
 4         Rather, Plaintiff’s frustration is targeted at the ALJ giving “very little weight” to
 5   Dr. Romero’s Treating Source Statement from April 28, 2016. (AR 31.) Upon close
 6   review of the Treating Source Statement and the ALJ decision, it is plain that the Treating
 7   Source Statement was carefully considered, compared with the record evidence, and
 8   given the weight that it deserved.
 9                       b.    The Treating Source Statement and the ALJ Decision
10         Dr. Romero’s Treating Source Statement opined that Plaintiff is likely to be: “off
11   task” 25% of a typical workday, absent from work more than 4 days per month, able to
12   lift or carry up to 20 pounds at most, able to sit a total of 4 hours in an 8-hour workday,
13   able to stand or walk for a total of 3 hours in an 8-hour workday, needing the option to sit
14   or stand at will but not needing an assistive device to ambulate, having some limitations
15   in the left and right arms/hands (such as only occasionally being able to push and pull),
16   occasionally able to climb ramps and stairs but never for ladders and scaffolds, and rarely
17   able to balance, stoop, kneel, crouch and never able to crawl. (See AR 1204–07.)
18   Further, the Treating Source Statement opined that there will be certain environmental
19   limitations for Plaintiff. She can occasionally operate a motor vehicle and be exposed to
20   temperature extremes, but can never be exposed to unprotected heights, pulmonary
21   irritants, and vibrations. (See AR 1207.)
22         The ALJ decided to not give this document much weight because he concluded
23   that the opinions contained in it were “not substantiated by objective findings,” but
24   instead “based on the claimant’s subjective account of what she could do.” (AR 30–31.)
25   The ALJ reached this conclusion because while the Treating Source Statement stated that
26   Dr. Romero’s findings were based on the diagnoses of lumbar spondylosis, disc disorder,
27
                                                  17
28                                                                               19-cv-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 22 Filed 03/31/21 PageID.2658 Page 18 of 27




 1   neuritis, and idiopathic polyneuropathy, (AR 1204 (item 3),) the record evidence did not
 2   support such diagnoses.
 3         Concerning the diagnoses of lumbar spondylosis, disc disorder, and neuritis, the
 4   ALJ discussed how “imaging showed only mild degenerative changes” and how Dr.
 5   Romero’s own notes indicated that Plaintiff only had “mild” degenerative disc disease.
 6   (AR 31 (citing AR 585).)
 7         As to the diagnoses of idiopathic polyneuropathy, the ALJ concluded that there
 8   was no evidence in the record to support this disorder. (AR 31.) The ALJ referred to
 9   four sources of evidentiary exhibits in reaching his conclusion. First, the ALJ referenced
10   Dr. Romero’s January 22, 2014 office note. “Neither the lumbar spine impairment nor
11   the left knee impairment limits the claimant’s ability to walk as indicated by Dr.
12   Romero’s own examinations that reveal no motor weakness in the lower extremities;
13   intact reflexes; no sensory diminishment; and a normal gait.” (AR 31 (citing AR 714–
14   15).) Second, the ALJ referred to Dr. Romero’s May 19, 2015 office note, in which Dr.
15   Romero documented that Plaintiff was walking half a mile to a mile, three times a week.
16   (AR 31 (citing AR 1120).) Third, the ALJ referred to Dr. Romero’s November 14, 2016
17   office note, (AR 1750,) where Plaintiff’s pain was stable and well managed with 3
18   Percocet per day. (AR 31.) The ALJ also referenced Dr. Romero’s February 29, 2016
19   and August 3, 2016 office notes, (AR 1235, 1261,) which evinced similar pain
20   management and Percocet prescriptions. (See AR 31.) Fourth and finally, the ALJ
21   referenced Plaintiff’s travel records to argue that they conflicted with Dr. Romero’s
22   opinions on Plaintiff’s ability to perform certain tasks. (See AR 31 (citing AR 1110,
23   1113–14, 1258, 1712, 1741, 1751, 1756, 2499).)
24                      c.      The Evidentiary Record
25         The Magistrate Judge found that there was no impropriety in the ALJ’s decision
26   since the underlying evidentiary record controverts Dr. Romero’s broad conclusions of
27
                                                  18
28                                                                             19-cv-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 22 Filed 03/31/21 PageID.2659 Page 19 of 27




 1   Plaintiff’s disability status. The Court agrees with the Magistrate Judge’s finding
 2   because the Treating Source Statement’s claims of “diagnoses” are at odds with the rest
 3   of the administrative record. Important to note here, the ALJ is analyzing the Treating
 4   Source Statement at stage four, i.e., determining Plaintiff’s RFC, not medical
 5   impairments generally. The RFC is “what [one] can still do despite [one’s] limitations
 6   . . . based on all the relevant evidence in [one’s] case record.” 20 C.F.R. § 416.945(a)(1).
 7         In other words, when the Treating Source Statement represents that Plaintiff will
 8   be off task 25% of a typical workday and absent from work more than 4 days per month,
 9   there must be a “relevant evidence” that could back such claim. Similarly, when Dr.
10   Romero opines that Plaintiff can stand/walk for 3 hours and sit for 4 hours, there must be
11   a record to support this. The Treating Source Statement referenced the “diagnoses” as
12   such support.
13         Yet none of these diagnoses translates to the conclusion that Plaintiff seeks,
14   because they all stop short of indicating that Plaintiff cannot perform “light work” per 20
15   C.F.R. § 404.1567. Plaintiff attempts to present a variety of “objective evidence,” (ECF
16   No. 18-1 at 12–14, 15–20,) but they are not convincing. None of Plaintiff’s evidence
17   (including recent observations from 2015 to 2017) account for the fact that her ailments
18   are well-managed. In fact, the ALJ highlighted how the physicians have adopted a
19   “conservative” approach to Plaintiff’s physical and mental health treatment. (AR 29.)
20   Thus even when Plaintiff was diagnosed with idiopathic polyneuropathy, bilateral leg
21   numbness, or other lumbar spine impairments, (see AR 1233,) these cannot be the basis
22   to then conclude that light work is impossible. To illustrate, the next page of that same
23   medical report details how her “functional status [is] maintained with medication use,”
24   with “[n]o aberrant behavior or substance misuse demonstrated,” (AR 1234.) There is
25   simply no evidence to counter Dr. Romero’s own 2016 to 2018 opinions which state that,
26   despite all of Plaintiff’s symptoms, her pain is generally under adequate control. (See,
27
                                                  19
28                                                                             19-cv-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 22 Filed 03/31/21 PageID.2660 Page 20 of 27




 1   e.g., AR 1235, 1708, 1715, 1740, 1746.) Indeed, the ALJ explicitly discussed how “the
 2   medications have been relatively effective in controlling the claimant’s symptoms.” (AR
 3   29.) This is true for Plaintiff’s mental health conditions as well. (See AR 28–29
 4   (discussing how Plaintiff’s moods have been “stable”).)
 5         Given that multiple evidentiary records indicate a control over Plaintiff’s ailment,
 6   which permits her to conduct light work with certain exceptions, the ALJ’s observation of
 7   inconsistencies between the Treating Source Statement and Plaintiff’s own admissions
 8   also becomes more salient. For example, the Treating Source Statement disclaimed how
 9   Plaintiff can only sit a total of 4 hours in an 8-hour workday, or stand or walk for a total
10   of 3 hours in an 8-hour workday. (See AR 1205.) Such disclaimer is in clear tension
11   with enduring a 9-hour bus ride to Mexico, taking an international flight to the
12   Philippines, or walking half a mile to one mile three times a week. (See, e.g., AR 1120,
13   1712, 1751.)
14                       d.      Other Defenses for the Treating Source Statement
15         Because the evidentiary record, including Dr. Romero’s own notes and Plaintiff’s
16   admissions, indicate that Plaintiff is still able to perform light work (albeit certain
17   limitations discussed by the ALJ), the ALJ did not err in rejecting the conclusions made
18   in Dr. Romero’s Treating Source Statement. The Court now addresses several other
19   claims made by Plaintiff.
20         First, Plaintiff claims that the ALJ “ignored or failed to address” Section 404.1527
21   factors. (See ECF No. 18-1 at 10–12.) The Court disagrees. To start, “the ALJ has no
22   obligation to explicitly enumerate each of the six factors described in the Social Security
23   regulations,” because the regulations only require “good reasons” to be provided when
24   giving weight to the treating physician’s opinion. See Grant v. Astrue, 857 F. Supp. 2d
25   146, 155 (D.D.C. 2012) (citations omitted). Indeed, Plaintiff concedes that the ALJ
26   acknowledged Dr. Romero’s reasonable knowledge of Plaintiff’s impairment based upon
27
                                                    20
28                                                                                19-cv-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 22 Filed 03/31/21 PageID.2661 Page 21 of 27




 1   the treatment relationship and his specialization, (see ECF No. 18-1 at 10–11,) so
 2   Plaintiff’s frustration boils down to why these two factors were not deemed to be
 3   determinative. The answer is that the other factors prevailed, especially given the
 4   inconsistencies the ALJ identified between the Treating Source Statement and the record
 5   evidence.
 6         Next, Plaintiff argues that there was “no basis in the record” for the ALJ to assume
 7   that Dr. Romero’s assessment was based on Plaintiff’s subjective account. (ECF No. 18-
 8   1 at 12.) But contrary to Plaintiff’s assertion, the ALJ cited to at least five different
 9   sources of records to make his supposition. As discussed supra pages 17–18 of this
10   Order, the ALJ first identified that Dr. Romero’s opinions were based on his diagnoses,
11   and then discussed how those diagnoses were not supported by the record. Plaintiff cites
12   to Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194 (9th Cir. 2008), but Ryan took issue with
13   the underlying ALJ’s decision because there was “nothing in the record to suggest that
14   [the treating physician] . . . relied on [the claimant’s] descriptions more heavily than his
15   own clinical observations.” Id. at 1200. Such is far from the case here. The ALJ cited to
16   multiple parts of the record to conclude that the Treating Source Statement’s reference to
17   Dr. Romero’s “diagnoses” was unconvincing. Once Dr. Romero’s diagnoses no longer
18   were a valid basis for his opinion on light work, it is reasonable to conclude that
19   Plaintiff’s subjective accounts of her condition factored in more than it should have.
20         Relatedly, Plaintiff doubles down on Dr. Romero considering Plaintiff’s subjective
21   complaints, arguing that all medical examinations account for patients’ self-description of
22   their impairments and limitations. Of course, all physicians start from their patients’ self-
23   descriptions of their health. However, the governing law indicates that for claimants of
24   Title II benefits, they must go beyond. The treating physician’s opinion must always be
25   supported by the record and objective evidence, and not just the claimant’s “subjective
26
27
                                                    21
28                                                                                19-cv-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 22 Filed 03/31/21 PageID.2662 Page 22 of 27




 1   descriptions of pain.” See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195
 2   (9th Cir. 2004).
 3         Finally, Plaintiff argues that the ALJ’s discussion of inconsistency constituted a
 4   “substitution” of the ALJ’s own opinion for that of the medical provider, citing to Miller
 5   v. Astrue, 695 F. Supp. 2d 1042 (C.D. Cal. 2010). (ECF No. 18-1 at 15–16.) As the
 6   Magistrate Judge commented too, Miller v. Astrue is not applicable to the facts in the
 7   present lawsuit. The court in Miller v. Astrue disapproved “the ALJ [from acting] as his
 8   own medical expert, [or] substituting his opinion for [the treating physician’s]
 9   professional interpretation of the clinical testing.” 695 F. Supp. 2d at 1048. Here, the
10   issue is what constitutes such “substitution.” Contrary to Plaintiff’s suggestion, Miller v.
11   Astrue did not equate finding inconsistencies in treatment notes with an ALJ acting as his
12   own medical expert. The court instead took issue with the ALJ substituting a medical
13   expert’s opinion with his own based in part on his own observations at the hearing. See
14   id. at 1048.
15         Such is not the case here. Rather, inconsistency between a treating physician’s
16   opinion and medical evidence in the record can be a specific, legitimate reason to
17   discount the treating physician’s opinion. See Tommasetti v. Astrue, 533 F.3d 1035, 1041
18   (9th Cir. 2008) (“The incongruity between [the treating physician’s q]uestionnaire
19   responses and her medical records provides an additional specific and legitimate reason
20   for rejecting [the treating physician’s] opinion of [the claimant’s] limitations.”); see also
21   Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001 (“[A]n ALJ need not accept a
22   treating physician’s opinion that is . . . unsupported by clinical findings.”). In the present
23   case, the ALJ provided specific and legitimate reasons for discounting the conclusions
24   made in the Treating Source Statement. The ALJ did not ignore the requisite regulatory
25   ///
26
27
                                                   22
28                                                                               19-cv-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 22 Filed 03/31/21 PageID.2663 Page 23 of 27




 1   factors in considering Dr. Romero’s opinion, nor did the ALJ substitute the opinion with
 2   his own judgment. 5
 3                2.    Dr. Levine’s Opinion
 4         Plaintiff also briefly questions the ALJ’s decision for not acknowledging the
 5   opinion of Dr. Levine, who at a different lawsuit evaluated Plaintiff and concluded that
 6   she was disabled. (See ECF No. 18-1 at 8, 20.)
 7         As previously discussed, “[r]egardless of its source, [an ALJ] will evaluate every
 8   medical opinion” it receives. 20 C.F.R. § 404.1527(c). However, this does not mean that
 9   the ALJ must discuss every piece of evidence in his or her decision. See Vincent on
10   Behalf of Vincent v. Heckler, 739 F.2d 1393, 1394–95 (9th Cir. 1984). Further, a
11   statement by a medical source that a plaintiff is “disabled” or “unable to work” does not
12   mean that the Commissioner is compelled to make that same finding. See id. §
13   404.1527(d)(3). The Commissioner “will not give any special significance to the source
14   of an opinion on issues reserved for the Commissioner,” such as whether a claimant
15   qualifies as “disabled” under the Act. Id.
16         Here, Dr. Levine discussed how Plaintiff previously was able to lift more than 100
17   pounds, squat, kneel, climb, crawl, etc. (See AR 1785.) These same considerations are
18   referenced already. The ALJ determined that Plaintiff had the RFC in which she cannot
19   climb, kneel, crawl, etc. (AR 27.) And upon hearing from the vocational expert, the ALJ
20
21
22
     5
       Plaintiff also discusses that consistency is a “nuanced” medical consideration, and how
23   Dr. Romero’s opinion could be read as consistent since consistency does not need to be
24   free of any doubt. But even assuming a “nuanced” view, Plaintiff simply fails to direct
     the Court as to which of Dr. Romero’s opinion concludes that Plaintiff cannot conduct
25   light work with limitations whatsoever. At best, Plaintiff’s argument demonstrates how
26   the evidence is susceptible to more than one rational interpretation, in which case the
     Court must defer to the ALJ’s conclusion as discussed supra Section II.B.
27
                                                  23
28                                                                            19-cv-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 22 Filed 03/31/21 PageID.2664 Page 24 of 27




 1   concluded that Plaintiff can no longer perform her past relevant work, which was work at
 2   the heavy/very heavy exertional level. (AR 32.)
 3         In fact, the rest of Dr. Levine’s March 12, 2012 report contravenes Plaintiff’s
 4   conclusions, for it summarizes unremarkable physical examination results: “slight
 5   narrowing of the L5-S1 intervertebral disc space[, where the] remaining disc spaces are
 6   adequately maintained,” “no evidence of fracture or bony abnormalities” in the hips,
 7   “[n]ormal x-ray examination of the pelvis,” “[t]he glenohumeral joint appears normal” in
 8   the left shoulder, “no evidence of fracture, soft tissue calcification or bony abnormality”
 9   in either the right or left knee, and “[n]ormal x-ray examination of the right and left
10   knees. (AR 1792.)
11         What Plaintiff is asking—i.e., go a step further and take Dr. Levine’s conclusion
12   that Plaintiff is “disabled” at face value—is expressly not required. See 20 C.F.R. §
13   404.1527(d)(3); see also id. § 404.1527(d)(1) (“A statement by a medical source that you
14   are ‘disabled’ or ‘unable to work’ does not mean that [the Commissioner] will determine
15   that you are disabled.”).
16         B.     Plaintiff’s Residual Functional Capacity (“RFC”)
17         Finally, Plaintiff contends that despite the ALJ’s determination that Plaintiff has
18   moderate difficulties concerning concentration, persistence, or pace, the ALJ “included
19   no limitations regarding concentration, persistence or pace in the RFC, but only limited
20   her to simple or mildly detailed work.” (ECF No. 18-1 at 22 (emphasis removed).)
21   Further, Plaintiff asserts that the ALJ failed to give “a more detailed assessment” of the
22   evaluation process. (See id.) According to the R&R, the ALJ properly assessed
23   Plaintiff’s RFC. The Magistrate Judge noted there is “ample detail” in the record in
24   which the ALJ examined and accounted for evidence bearing on Plaintiff’s ability to
25   concentrate, maintain stamina, and pace herself in mental tasks. (ECF No. 21 at 19–20.)
26   Once again, the Court agrees with the Magistrate Judge.
27
                                                  24
28                                                                              19-cv-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 22 Filed 03/31/21 PageID.2665 Page 25 of 27




 1         To reiterate, the RFC is the most a claimant can still do despite any physical or
 2   mental limitations that affect her ability to perform work-related tasks. See 20 C.F.R. §§
 3   404.1545(a)(1), 416.945(a)(1). The ALJ’s RFC findings “will be upheld ‘if supported by
 4   inferences reasonably drawn from the record’” and “when the evidence is susceptible to
 5   more than one rational interpretation.” See Tommasetti v. Astrue, 533 F.3d 1035, 1038
 6   (9th Cir. 2008) (citations omitted).
 7         Applying the above standard, the ALJ appropriately considered the evidentiary
 8   record in determining that, in spite of “moderate limitation,” Plaintiff could still perform
 9   “simple or mildly detailed work,” and could perform “the requirements of representative
10   occupations such as: sub-assembler . . . with 30,000 national jobs[, and] handpacker . . .
11   with 110,000 national jobs.” (AR 27, 33.) In finding Plaintiff’s moderate limitation with
12   regard to concentrating, persisting, or maintaining pace, the ALJ considered Dr.
13   Romero’s progress notes and mental status examinations. (See AR 26.) The ALJ flagged
14   how these progress notes indicated that Plaintiff had “no difficulty focusing on a subject.”
15   (Id.) Further, the underlying mental status examinations demonstrated that Plaintiff “has
16   been mostly cognitively intact,” except for some visits where she had “poor
17   concentration.” (Id.) The ALJ even gave Plaintiff “the benefit of the doubt” and found a
18   moderate limitation when Dr. Gregory Nicholson conducted a consultative psychiatric
19   evaluation of Plaintiff and opined that Plaintiff had only a mild limitation. (Id.; see also
20   AR 789.) At worst, the fact that the ALJ elevated his finding to moderate limitation
21   explains why the ALJ also concluded that Plaintiff could still perform simple or mildly
22   detailed work.
23         And contrary to Plaintiff’s suggestion, finding that Plaintiff has “moderate
24   limitations” and deciding that Plaintiff could perform simple or mildly detailed work are
25   ///
26
27
                                                   25
28                                                                               19-cv-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 22 Filed 03/31/21 PageID.2666 Page 26 of 27




 1   not inconsistent conclusions. 6 See, e.g., Lee v. Berryhill, 721 F. App’x 604, 608 (9th Cir.
 2   2017) (“[T]he ALJ accounted for his finding that [plaintiff] had moderate difficulties in
 3   concentration, persistence, or pace by limiting [plaintiff] to ‘simple repetitive tasks’
 4   because this limitation accorded with the restrictions discussed in the medical record.”);
 5   Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008) (“The ALJ translated
 6   [plaintiff’s] condition, including the pace and mental limitations, into the only concrete
 7   restrictions available to him—[the doctor’s] recommended restriction to ‘simple tasks.’”);
 8   Valdez v. Berryhill, 746 F. App’x 676, 678 (9th Cir. 2018) (“By limiting [plaintiff] to
 9   simple instructions and work that requires only occasional changes, the ALJ reasonably
10   assessed specific functional limitations consistent with the record as a whole . . . .”).
11         Thus, upon reviewing the ALJ’s assessment of the RFC, the Court agrees with the
12   R&R and finds that the ALJ engaged in a sufficient assessment that was also consistent
13   with the moderate mental limitations identified in the medical record. See 20 C.F.R. §
14   416.945(a)(2). Accordingly, the Court finds that the ALJ’s assessment of Plaintiff's RFC
15   is supported by substantial evidence and is free from material legal error.
16 IV.     CONCLUSION
17         Based on the above, the Court ADOPTS the R&R and GRANTS Defendant’s
18   cross-motion for summary judgment, DENIES Plaintiff’s motion for summary judgment,
19   and AFFIRMS the decision of the Commissioner. The Clerk of the Court shall enter
20   ///
21
22
23
24
25   6
      Plaintiff also mischaracterizes the ALJ decision as somehow conceding a need for “a
26   more detailed assessment.” (See ECF No. 18-1 at 22–23; ECF No. 20 at 2.) To the
     contrary, the ALJ makes that assessment in the subsequent pages. (See AR 27–31.)
27
                                                   26
28                                                                                19-cv-1760-GPC-WVG
 Case 3:19-cv-01760-GPC-WVG Document 22 Filed 03/31/21 PageID.2667 Page 27 of 27




 1   judgment in accordance with this Order.
 2         IT IS SO ORDERED.
 3
 4   Dated: March 31, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                               27
28                                                                 19-cv-1760-GPC-WVG
